DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).




A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11, 12, 15, 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 22, and 11-17, respectively, of U.S. Patent No. 10,630,047. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Claims 24-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 1, 16, and 17, respectively, of U.S. Patent No. 10,916,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
U.S. Patent No. 9.063,289 (hereinafter “Farmer”).
Regarding claim 24, Farmer teaches a method of adjusting at least one of a beam parameter product or a beam shape of a laser beam (col. 12, lines 37-59), the method comprising: providing a fiber bundle comprising a plurality of optical fibers (Figs. 8-11, 13, 17), each of the optical fibers having (i) an input end (left-hand side) for receiving a laser beam (Figs. 5, 6), and (ii) opposite the input end, an output end (right-hand side) for delivery of the received laser beam; directing a laser beam toward a selected one of the optical fibers of the fiber bundle (col. 18, lines 26-58); and thereduring, selecting at least one of a beam parameter product or a beam shape of the laser beam (col. 12, lines 37-59) by directing the laser beam onto one or more first in-coupling locations (such as 1303, 1304, 1305; Fig. 13) on the input end of the selected optical fiber.
Regarding claim 25, Farmer teaches processing, with the laser beam, a workpiece disposed proximate the output end of the selected optical fiber (Figs. 8-11, 13).
Regarding claim 26, Farmer teaches that the at least one of the beam parameter product or the beam shape of the laser beam is selected based at least in part of a characteristic of the workpiece (col. 12, lines 37-59; col. 13, line 50 - col. 14, line 21).
Regarding claim 27, Farmer teaches that the characteristic of the workpiece comprises at least one of a thickness of the workpiece or a composition of the workpiece (Figs. 8-11, 13).
Regarding claim 28, Farmer teaches that at least one of the first in-coupling locations intersects a cladding region of the selected optical fiber (Figs. 8-11).
Regarding claim 29, Farmer teaches that directing the laser beam toward the selected one of the optical fibers comprises at least one of (i) reflecting the laser beam with one or more reflectors or (ii) focusing the laser beam with one or more optical elements (Fig. 5A).
Regarding claim 30, Farmer teaches that a physical characteristic of at least two of the optical fibers in the fiber bundle is different (Fig. 17).
Regarding claim 31, Farmer teaches that the physical characteristic comprises a quantity of fiber cores, a quantity of cladding regions, a diameter of a fiber core, a thickness of a cladding region, a refractive index of a fiber core, and/or a refractive index of a cladding region (Fig. 17).
Regarding claim 32, Farmer teaches that at least one of the optical fibers comprises a multi-clad optical fiber comprising a fiber core, a first cladding region surrounding the fiber core, and a second cladding region surrounding the first cladding region (Fig. 18A).
Regarding claim 33, Farmer teaches that (i) a refractive index of the fiber core is larger than a refractive index of the first cladding region, and (ii) the refractive index of the first cladding region is larger than a refractive index of the second cladding region (Figs. 18B-E).




Regarding claim 34, Farmer teaches that at least one of the optical fibers comprises a step-clad optical fiber comprising (1) a central core (1810) having a first refractive index, (ii) surrounding the central core, a first cladding (1820) having a second refractive index, (iii) surrounding the first cladding, an annular core (1830) having a third refractive index, and (iv) surrounding the annular core, a second cladding (1850) having a fourth refractive index, wherein (i) the first refractive index is larger than the fourth refractive index, (1i) the third refractive index is larger than the fourth refractive index, and (iii) the second refractive index is smaller than the first refractive index and larger than the fourth refractive index (Figs. 18B-E).

Allowable Subject Matter
Claims 9, 10, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38-67 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:







Regarding claims 9, 10, 13, 14, and 16, the prior art of record, including the prior art cited in the parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious record, taken individually or in combination, fails to disclose or render obvious a reflector, disposed optically downstream of a beam emitter and optically upstream of a fiber bundle, for receiving laser beam and reflecting the laser beam toward the fiber bundle; an optical element, disposed optically downstream of the reflector and optically upstream of the fiber bundle, for receiving the laser beam from the reflector and coupling the laser beam into only one of the input ends of an optical fiber in the fiber bundle; and a controller for causing and controlling relative motion between the input ends of the optical fibers and at least one of the reflector or the optical element to thereby determine at least one of (i) the optical fiber of the fiber bundle into which the laser beam is coupled or (11) a location at which the laser beam is directed on an end face of a selected fiber.










Regarding claims 38-67, the prior art of record, including the prior art cited in the parent applications, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious record, taken individually or in combination, fails to disclose or render obvious the step of providing a fiber bundle comprising (i) a first optical fiber having (a) a first input end for receiving a laser beam and (b) opposite the first input end, a first output end for delivery of the laser beam to a first workpiece, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883